19-10412-jlg         Doc 1073      Filed 08/02/19 Entered 08/02/19 17:51:12                      Main Document
                                                 Pg 1 of 38


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :      Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                 Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :      (Jointly Administered)
                                                               :      Related Docket No. 422, 1071
---------------------------------------------------------------X

                NOTICE OF HEARING ON MOTION OF DEBTORS
       FOR (I) AUTHORIZATION TO ENTER INTO DIP AMENDMENT AND
    PAY RELATED FEES THEREUNDER AND (II) GRANTING RELATED RELIEF

                    PLEASE TAKE NOTICE that a hearing on the annexed motion (the “Motion”),

of Ditech Holding Corporation (f/k/a Walter Investment Management Corp.) and its debtor

affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), for entry of an order authorizing the Debtors to enter into and

perform under the DIP Amendment, all as more fully set forth in the Motion, will be held before

the Honorable James L. Garrity, Jr., United States Bankruptcy Judge, at the United States

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
    Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
    Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
    Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management
    Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC
    (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia
    Drive, Suite 100, Fort Washington, Pennsylvania 19034.




WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073   Filed 08/02/19 Entered 08/02/19 17:51:12       Main Document
                                              Pg 2 of 38


Bankruptcy Court for the Southern District of New York, Courtroom 601, One Bowling Green,

New York, New York 10004 (the “Bankruptcy Court”) on August 7, 2019 at 11:00 a.m.

(prevailing Eastern Time) (the “Hearing”), or as soon thereafter as counsel may be heard.

                    PLEASE TAKE FURTHER NOTICE that any responses or objections

(the “Objections”) to the Motion shall be in writing, shall conform to the Bankruptcy Rules and

the Local Rules, shall be filed with the Bankruptcy Court (i) by attorneys practicing in the

Bankruptcy Court, including attorneys admitted pro hac vice, electronically in accordance with

General Order M-399 (which can be found at www.nysb.uscourts.gov), and (ii) by all other

parties in interest, on a CD-ROM, in text-searchable portable document format (PDF) (with a

hard copy delivered directly to Chambers), in accordance with the customary practices of the

Bankruptcy Court and General Order M-399, to the extent applicable, and shall be served in

accordance with the Order Implementing Certain Notice and Case Management Procedures

(ECF No. 211) (the “Case Management Order”), so as to be filed and received no later than

August 6, 2019 at 12:00 p.m. (prevailing Eastern Time) (the “Objection Deadline”).

                    PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and

served with respect to the Motion, the Debtors may, on or after the Objection Deadline, submit to

the Bankruptcy Court an order substantially in the form of the proposed order annexed to the

Motion, which order may be entered without further notice or opportunity to be heard.




                                               2
WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073   Filed 08/02/19 Entered 08/02/19 17:51:12          Main Document
                                              Pg 3 of 38


                    PLEASE TAKE FURTHER NOTICE that any objecting parties are required to

attend the Hearing, and failure to appear may result in relief being granted upon default.


Dated: August 2, 2019
       New York, New York
                                         /s/ Sunny Singh
                                         WEIL, GOTSHAL & MANGES LLP
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007
                                         Ray C. Schrock, P.C.
                                         Sunny Singh

                                         Attorneys for Debtors
                                         and Debtors in Possession




                                                 3
WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073      Filed 08/02/19 Entered 08/02/19 17:51:12                      Main Document
                                                 Pg 4 of 38


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :       Related Docket No. 422, 1071
---------------------------------------------------------------X

                      MOTION OF DEBTORS FOR (I) AUTHORIZATION
                   TO ENTER INTO DIP AMENDMENT AND PAY RELATED
                 FEES THEREUNDER AND (II) GRANTING RELATED RELIEF

TO THE HONORABLE JAMES L. GARRITY, JR.,
UNITED STATES BANKRUPTCY JUDGE:

                    Ditech Holding Corporation (f/k/a Walter Investment Management Corp.) and its

debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), respectfully represent as follows in support of this motion

(the “Motion”):

                                            Preliminary Statement

                    1.        The Debtors seek authority to enter into and perform under the DIP

Amendment (as defined herein) so that they can align the DIP Facilities (as defined in the Final

DIP Order referred to below) with the Plan and Sale Transaction (as defined in the Plan).

Specifically, the DIP Amendment will (i) provide a two-month extension to the scheduled DIP

Maturity Date, which currently expires on August 10, 2019 pursuant to clause (3) of the

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
     Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
     Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
     Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
     Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
     Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located
     at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.




WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12               Main Document
                                                  Pg 5 of 38


definition of “DIP Maturity Date” set forth in the Final DIP Order and (ii) allow the Debtors to

close each of the Sale Transactions under the Plan on different dates on or prior to the Effective

Date, if necessary. As set forth in the Declaration of Jeffrey Lewis in Support of Motion of

Debtors for (I) Authorization to Enter into DIP Amendment and Pay Related Fees Thereunder

and (II) Granting Related Relief filed contemporaneously herewith (the “Lewis Declaration”),

the DIP Amendment is necessary to ensure that the Debtors have sufficient financing and

flexibility to consummate the Plan (as defined herein) and the sale transactions embodied therein.

Without the DIP Amendment, the Debtors will lose critical access to their much-needed DIP

Facilities, which could result in an immediate halt to the chapter 11 process and a failure of the

Sale Transaction. Accordingly, for the reasons set forth herein, the Debtors submit that the DIP

Amendment is reasonable, appropriate and necessary and, should be approved by the Court.

                                                Background

                    2.        On February 11, 2019 (the “Commencement Date”), the Debtors filed the

DIP Motion2. As set forth in the DIP Declaration3, the DIP Facilities were obtained following a

competitive prepetition marketing process that included proposals from and negotiations with

various potential lenders.4 See DIP Decl. ¶ 13. On February 13, 2019, the Court approved the


2
       DIP Motion means the Motion of Debtors for Interim and Final Orders (A) Authorizing Debtors to Enter
       Into Repurchase Agreement Facilities, Servicer Advance Facilities and Related Documents; (B) Authorizing
       Debtors to Sell Mortgage Loans and Servicer Advance Receivables in the Ordinary Course of Business;
       (C) Granting Back-up Liens and Superpriority Administrative Expense Claims; (D) Authorizing Use of Cash
       Collateral and Granting Adequate Protection; (E) Modifying the Automatic Stay; (F) Scheduling a Final
       Hearing; and (G) Granting Related Relief (ECF No. 26).
3
       DIP Declaration means the Declaration of Jeffrey Lewis in Support of Debtor’s Motion For Interim and
       Final Orders (A) Authorizing Debtors to Enter into Repurchase Agreement Facilities, Servicer Advance
       Facilities and Related Documents; (B) Authorizing Debtors to Sell Mortgage Loans and Servicer Advance
       Receivables in Ordinary Course of Business; (C) Granting Back-Up Liens and Superpriority Administrative
       Expense Claims; (D) Authorizing Use of Cash Collateral and Granting Adequate Protection; (E) Modifying
       the Automatic Stay; (F) Scheduling a Final Hearing; and (G) Granting Related Relief (ECF No. 27)
       (the “DIP Declaration”).
4
       Information regarding the Debtors’ business, capital structure, and the circumstances leading to the
       commencement of these chapter 11 cases is set forth in the Declaration of Gerald A. Lombardo Pursuant to

                                                       5
WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12                 Main Document
                                                  Pg 6 of 38


DIP Motion on an interim basis pursuant to the Interim DIP Order.5 On April 17, 2019, the

Court approved the DIP Motion on a final basis pursuant to the Final DIP Order.6 Pursuant to

clause (3) of the definition of “DIP Maturity Date” set forth in the Final DIP Order, the

scheduled maturity date of the DIP Facilities is August 10, 2019 (the “Stated DIP Maturity

Date”).

                    3.        Since commencing these chapter 11 cases with the support of over 80% of

the Debtors’ first lien term loan lenders, the Debtors have made substantial progress toward the

confirmation and consummation of a chapter 11 plan:

          •         Following extensive negotiations, the Debtors reached a global settlement
                    (the “Global Settlement”) with an ad hoc group of the Debtors’ first lien term
                    loan lenders and the official committee of unsecured creditors appointed in these
                    chapter 11 cases (the “Creditors’ Committee”) after months of negotiations to
                    resolve, among other things, the Creditors’ Committee’s objection to the DIP
                    Financing.

          •         On May 10, 2019, the Debtors filed the Amended Joint Chapter 11 Plan of Ditech
                    Holding Corporation and its Affiliated Debtors (ECF No. 542) (as amended,
                    the “Plan”), which incorporated the terms of the Global Settlement and provided
                    for a distribution to the Debtors’ general unsecured creditors in accordance with
                    the terms of the Global Settlement.

       Rule 1007-2 of the Local Bankruptcy Rules for the Southern District of New York (the “Lombardo
       Declaration”), sworn to and filed on the Commencement Date (ECF No. 2).
5
       “Interim DIP Order” means the Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 363, 364, 503, 507, 546,
       548, 555, 559, 560 and 561 (A) Authorizing Debtors to Enter into Repurchase Agreement Facilities, Servicer
       Advance Facilities and Related Documents; (B) Authorizing Debtors to Sell Mortgage Loans and Servicer
       Advance Receivables in the Ordinary Course of Business; (C) Granting Back-Up Liens and Superpriority
       Administrative Expense Claims; (D) Authorizing Use of Cash Collateral and Granting Adequate Protection;
       (E) Modifying the Automatic Stay; (F) Scheduling a Final Hearing; and (G) Granting Related Relief. (ECF
       No. 53).
6
       “Final DIP Order” means the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 363, 364, 503, 507, 546, 548,
       555, 559, 560 and 561 (A) Authorizing Debtors to Enter into Repurchase Agreement Facilities, Servicer
       Advance Facilities and Related Documents; (B) Authorizing Debtors to Sell Mortgage Loans and Servicer
       Advance Receivables in the Ordinary Course of Business; (C) Granting Back-Up Liens and Superpriority
       Administrative Expense Claims; (D) Authorizing Use of Cash Collateral and Granting Adequate Protection;
       (E) Modifying the Automatic Stay; and (F) Granting Related Relief (ECF No. 422). Capitalized terms used
       but not otherwise defined herein shall have the respective meanings ascribed to such terms in the Final DIP
       Order.


                                                        6
WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12          Main Document
                                                  Pg 7 of 38




          •         On June 18, 2019, the Debtors filed the Notice of Designation of Stalking Horse
                    Bid and Request for Approval of Stalking Horse Bid Protections (Forward
                    Business) (ECF No. 722) (the “Notice of Forward Business Stalking Horse
                    Bidder”) and Notice of Designation of Stalking Horse Bid and Request for
                    Approval of Stalking Horse Bid Protections (Reverse Business) (ECF No. 724)
                    (the “Notice of Reverse Business Stalking Horse Bidder”), pursuant to which
                    the Debtors announced that they had accepted stalking horse bids (the “Stalking
                    Horse Bids”) for the Debtors’ origination and servicing platforms.

          •         On July 2, 2019, the Court entered an order approving the designation of the
                    stalking horse bids and approving the stalking horse bid protections contained
                    therein (ECF No. 808).

          •         On July 8, 2019, the deadline to submit qualified bids expired without the Debtors
                    receiving any qualified bids other than the Stalking Horse Bids. As such, on July
                    10, 2019, the Debtors filed the Notice of (I) Cancellation of Auction, (II) Sale and
                    Confirmation Objection Deadline, and (III) Successful Bidders (ECF No. 830)
                    providing notice that the auction was cancelled and that the Stalking Horse Bids
                    were deemed successful bids.

          •         The Debtors’ hearing to consider confirmation of the Plan and approval of the
                    Stalking Horse Bids is scheduled for August 7, 2019.

                                                Jurisdiction

                    4.        The Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference M-431, dated

January 31, 2012 (Preska, C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                              Relief Requested

                    5.        Pursuant to sections 105(a), 363(b), and 364 of title 11 of the United

States Code (the “Bankruptcy Code”), the Debtors seek authority to enter into the DIP

Amendment, substantially in the form attached hereto as Exhibit 1, and to remit an amendment




                                                     7
WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12                Main Document
                                                  Pg 8 of 38


and extension fee of up to $3,800,000 in connection therewith (the “DIP Amendment Fee”), to

be paid in two installments. See infra, ¶ 7.

                    6.        A proposed form of order granting the relief requested herein is annexed

hereto as Exhibit 2 (the “Proposed Order”).

                                     Summary of the DIP Amendment

                    7.        The table below summarizes the substantive terms of the DIP

Amendment. In addition to the terms set forth below, the parties are continuing to discuss a

further potential amendment that would provide the Debtors with additional flexibility on closing

each of the Sale Transactions to allow the Debtors to close one or both of the Sale Transactions

after the Effective Date, if necessary. 7

                                                     SUMMARY OF DIP AMENDMENT
                                        Pre-DIP Amendment                    Post-DIP Amendment
                                                                   Fee for Maturity Extension, Milestone
                                                                   Extension and Other Amendments:
                                                                   0.20% of Maximum Available Funding
                                                                   (as defined in the DIP Amendment)
                                                                   payable in two installments: (i) 12.5
                                                                   basis points ($2,375,000) payable upon
                                                                   the effectiveness      of    the DIP
DIP Amendment Fee
                                                                   Amendment in exchange for, among
Section 2 of DIP                          Not applicable
                                                                   other things, an extension of the
Amendment
                                                                   Confirmation Order Milestone and
                                                                   initial 30-day extension to the Stated
                                                                   DIP Maturity Date, and (ii) 7.5 basis
                                                                   points (up to $1,425,000) payable on
                                                                   September 9, 2019 in exchange for an
                                                                   additional 30-day extension to the
                                                                   Stated DIP Maturity Date, if necessary.
Stated DIP Maturity Date
Section 1(d) of DIP
Amendment
                                                                               October 9, 2019
                                         August 10, 2019
Final DIP Order,
¶ 29(a)(A)(3)


7
    The DIP Lenders have indicated a willingness to work with the Debtors on such an amendment without a further
     fee on terms to be mutually agreed so long as appropriate protections are provided.


                                                        8
WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12                    Main Document
                                                  Pg 9 of 38


                                                      SUMMARY OF DIP AMENDMENT
                                        Pre-DIP Amendment                       Post-DIP Amendment
Milestones                            June 25, 2019: Original
Section 1(h) of DIP                   milestone for entry of an
                                                                       Extension of the Confirmation Order
Amendment                            order confirming Debtors’
                                                                          Milestone to August 15, 20199
                                        chapter 11 plan (the
Final DIP Order,                       “Confirmation Order
¶ 28(h)(1)                                  Milestone”)8
Non-Contemporaneous
                                     Requires contemporaneous
Close Requirements                                                    Permits non-contemporaneous sale and
                                       sale and paydown of
Inter alia, Section 1(c) of                                             paydown of forward and reverse of
                                        forward and reverse
DIP Amendment                                                         forward and reverse business units and
                                     business units and related
                                                                      related DIP Facility warehouse line(s)
                                      DIP Facility warehouse
Final DIP Order,                                                                pre-Effective Date
                                               line(s)
Inter alia, ¶ 29(a)(W)

    Entry Into DIP Amendment and Payment of DIP Amendment Fee Should Be Approved

                    8.        The Court may authorize a debtor to use assets of the estate pursuant to

section 363(b) of the Bankruptcy Code. 11 U.S.C. § 363(b)(1). Section 363(b) provides, in

pertinent part, that “[t]he trustee, after notice and a hearing, may use, sell, or lease, other than in

the ordinary course of business, property of the estate.” To approve the use, sale, or lease of

property outside the ordinary course of business, courts require only that a debtor “show that a

sound business purpose justifies such actions.” Dai-Ichi Kangyo Bank, Ltd. v. Montgomery

Ward Holding Corp. (In re Montgomery Ward Holding Corp.), 242 B.R. 147, 153 (D. Del.

1999); see, e.g., Myers v. Martin (In re Martin), 91 F. 3d 389, 395 (3rd Cir. 1996); In re Phoenix

Steel Corp., 82 B.R. 334, 335–36 (Bankr. D. Del. 1987). The business judgment rule is satisfied

where “the directors of a corporation acted on an informed basis, in good faith and in the honest

belief that the action taken was in the best interests of the company.” See, e.g., Official Comm.


8
    The DIP Lenders agreed to limited extensions of the Confirmation Order Milestone in order to allow the parties
    to finalize the terms of the DIP Amendment.
9
    In the event that the Debtors resolicit acceptances of an acceptable chapter 11 plan with respect to any class of
    creditors in accordance with Section 1125 of the Bankruptcy Code on or prior to August 15, 2019, then such
    August 15, 2019 deadline shall be immediately and automatically extended to September 16, 2019 without any
    further action from any party.


                                                         9
WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073      Filed 08/02/19 Entered 08/02/19 17:51:12        Main Document
                                                Pg 10 of 38


of Subordinated Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650,

656 (S.D.N.Y. 1992) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)), appeal

dismissed, 3 F.3d 49 (2d Cir. 1993). Moreover, if “the debtor articulates a reasonable basis for its

business decisions (as distinct from a decision made arbitrarily or capriciously), courts will

generally not entertain objections to the debtor’s conduct.” Comm. of Asbestos-Related Litigants

v. Johns-Manville Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986)

(citation omitted).

                    9.        The DIP Amendment is authorized under the Final DIP Order, which

provides the following:

                    The Debtors, the DIP Agent and the DIP Credit Parties, as applicable, are
                    authorized, subject to the DIP Documents, to implement, in accordance
                    with the terms of the respective DIP Documents, any amendments,
                    waivers, consents or other modifications to or under the DIP Documents
                    (including any change to the number or composition of DIP Repo Facility
                    Purchasers, DIP Servicer Advance Facility VFN Noteholders, or DIP
                    MSFTA Counterparties) without further order of this Court unless such
                    amendment, waiver, consent or other modification (a) restricts, limits or
                    prohibits any payments required pursuant to Paragraph 26 of this Final
                    Order, or (b) shortens the maturity or the scheduled termination date
                    thereunder.

See Final DIP Order ¶ 27.

                    10.       The terms of the DIP Amendment comply with the Final DIP Order and

do not (i) restrict, limit, or prohibit the payments required pursuant to paragraph 26 of the Final

DIP Order or (ii) shorten the DIP Maturity Date or the scheduled termination date thereunder.

Notwithstanding the explicit authority provided in the Final DIP Order to enter into amendments

relating to the DIP Facilities, the Debtors seek entry of the Proposed Order out of an abundance

of caution. As consideration for extending the Stated DIP Maturity Date, the Debtors negotiated




                                                    10
WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12       Main Document
                                                 Pg 11 of 38


a DIP Amendment Fee in the aggregate amount of up to $3,800,000, which the Debtors believe

is reasonable and proportionate to those fees charged in similar circumstances.

                    11.       The Debtors’ investment banker, Houlihan Lokey Capital Inc. (“Houlihan

Lokey”), reviewed amendment fees paid in similar circumstances. Specifically, Houlihan Lokey

analyzed amendments for other debtor-in-possession financings that extended the DIP maturity

for debtors across a range of industries (ranging from a one-month to a twelve-month DIP

maturity extension). Across these companies, the median fee as a percentage of the facility size

was 50 basis points, with a low of 25 basis points and a high of 100 basis points. The proposed

DIP Amendment Fee carries a highly competitive 20 basis points fee as a percentage of the DIP

Facilities—lower than any of the companies Houlihan Lokey reviewed. Thus, the proposed DIP

Amendment Fee is well within market, and it is highly unlikely the Debtors would find an

extension of the DIP Facilities with more favorable terms. Lewis Decl. ¶ 13.

                    12.       Houlihan Lokey also compared the DIP Amendment Fee to the cost of

paying either the Default Rate (as defined in the Master Refinancing Agreement) for the DIP

Facilities or the pro rata portion of the Arranger Fee under and as defined in the Master DIP Fee

Letter (as defined in the Master Refinancing Agreement) for the DIP Facilities through October

9, 2019. The DIP Amendment Fee is less than the cost of paying the Default Rate on the DIP

Facilities (which would increase the interest rate by 2.00% per annum) and is also less than the

pro rata portion of the Arranger Fee for the two-month period for which the Stated DIP Maturity

Date is proposed to be extended. Lewis Decl. ¶ 14.

                    13.       The Debtors believe that entry into the DIP Amendment and payment of

the DIP Amendment Fee is an exercise of their sound business judgment. As described in the

Lewis Declaration, paying the DIP Amendment Fee is in the best interests of the Debtors’ estates



                                                     11
WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12       Main Document
                                                 Pg 12 of 38


and will allow the Debtors to avoid the substantial disruption that would result if any of the

existing DIP Facilities were allowed to expire on August 10, 2019. It is also highly unlikely the

Debtors would be able to obtain alternative warehouse financing of $1.9 billion. Lewis Decl.

¶ 15. The lack of alternative financing would cause severe disruption to the Debtors’ operations.

Given the unique and extensive nature of the Debtors’ capital requirements, in the absence of the

availability of the DIP Facilities, the continued operation of the Company’s business would not

be possible, and serious and irreparable harm to the Debtors, their estates, and its creditors would

occur, effectively precluding the Debtors’ ability to consummate the Sale Transaction. Thus, the

ability of the Debtors to preserve and maintain the value of their assets and maximize the return

for creditors requires the availability of capital from the DIP Facilities.

                    14.       As discussed in the Lewis Declaration, the DIP Amendment is fair and

reasonable under these circumstances, was negotiated at arm’s length, and was improved as a

result of negotiations. Id. The Debtors also consulted with the Ad Hoc Term Lenders and

Creditors’ Committee regarding the DIP Amendment and DIP Amendment Fee. Such parties are

supportive of or do not oppose the DIP Amendment.

                    15.       Further, the DIP Amendment Fee is payable over time, with each payment

calculated with reference to the maximum available funding under the DIP Facilities as of such

payment date (or, in the case of the second installment, as of a date shortly prior to such payment

date). The first installment is payable upon the effectiveness of the DIP Amendment in the

amount of $2,375,000 (representing approximately 62.5% of the DIP Amendment Fee). The

second installment is equal to 0.075% of the maximum available funding under the DIP

Facilities (or up to $1,425,000) is not payable unless and until the earlier of (i) September 9,

2019 (to the extent that the Sale Transaction has not been consummated and the DIP Facilities



                                                     12
WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12      Main Document
                                                 Pg 13 of 38


paid in full in connection therewith on or prior to September 3, 2019) and (ii) the acceleration of

any of the DIP Facilities following the occurrence of any of the events of default specified in

paragraph 29 of the Final DIP Order. In the event that the Sale Transaction has been

consummated as of September 3, 2019, then it is anticipated that the second installment of the

DIP Amendment Fee will be significantly reduced because the maximum available funding

under the DIP Facilities will have been reduced following the repayment of the DIP Facilities

with proceeds of the Sale Transaction.

                    16.       Without the relief requested herein, the Debtors would be unable to

effectuate the transactions (including the sale transactions) contemplated by the Plan, to the

detriment of all parties in interest. For the reasons set forth in the DIP Motion and the DIP

Declaration, the Debtors have already demonstrated that the terms of the DIP Facilities were the

only practical financing available under the circumstances, and the Debtors would be unable to

obtain this level of credit at more attractive terms. DIP Decl. ¶ 23. Seeking financing from

another source is not a viable alternative in view of the current posture of these chapter 11 cases.

Even if the Debtors found such an alternative, the administrative burden of documenting the

postpetition financing, implementing a new warehouse facility for just two months, and the fees

associated therewith would be burdensome and cost-prohibitive.            Avoiding these costs is

precisely why the Final DIP Order provides for consensual amendments to the Final DIP Order

and DIP Documents. Moreover, the DIP Amendment Fee has been fully negotiated and is

reasonable under the circumstances. Accordingly, the Debtors maintain that the relief sought in

this Motion and the Proposed Order is crucial to their estates and may be granted.

                    17.       The Unsecured Creditors’ Committee and the advisors to the Term Loan

Ad Hoc Group have been consulted on the DIP Amendment and support it.



                                                    13
WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12          Main Document
                                                 Pg 14 of 38


                                             Bankruptcy Rules 6004(h)

                    18.       Ample cause exists to grant a waiver of the fourteen (14) day stay imposed

by Bankruptcy Rule 6004(h), to the extent such notice requirements and such stay apply.

Without the waiver of Rule 6004(h), the DIP Facilities would mature prior to the implementation

of an order approving the DIP Amendment. Thus, the Debtors request a waiver of the stay

imposed by Bankruptcy Rule 6004(h) to avoid the disruption caused by an expiration of the DIP

Facilities prior to the effectiveness of the DIP Amendment.

                                                    Notice

                    19.       Notice of this Motion will be provided in accordance with the procedures

set forth in the Order Implementing Certain Notice and Case Management Procedures (ECF No.

211) (the “Case Management Order”). The Debtors respectfully submit that no further notice

is required.

                    20.       No previous request for the relief sought herein has been made by the

Debtors to this or any other Court.




                                                      14
WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073   Filed 08/02/19 Entered 08/02/19 17:51:12       Main Document
                                             Pg 15 of 38


                    WHEREFORE the Debtors respectfully request entry of the Proposed Order

granting the relief requested herein and such other and further relief as the Court may deem just

and appropriate.

Dated: August 2, 2019
       New York, New York

                                          /s/ Sunny Singh
                                          WEIL, GOTSHAL & MANGES LLP
                                          767 Fifth Avenue
                                          New York, New York 10153
                                          Telephone: (212) 310-8000
                                          Facsimile: (212) 310-8007
                                          Ray C. Schrock, P.C.
                                          Sunny Singh

                                          Attorneys for Debtors
                                          and Debtors in Possession




                                               15
WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073   Filed 08/02/19 Entered 08/02/19 17:51:12   Main Document
                                             Pg 16 of 38



                                            Exhibit 1

                                        DIP Amendment




WEIL:\97142246\1\41703.0010
19-10412-jlg       Doc 1073        Filed 08/02/19 Entered 08/02/19 17:51:12                 Main Document
                                                Pg 17 of 38


                            OMNIBUS AMENDMENT TO DIP DOCUMENTS

                 This OMNIBUS AMENDMENT TO DIP DOCUMENTS, dated as of August [__], 2019
(this “Amendment”), is entered into by and among BARCLAYS BANK PLC (“Barclays”), as
Administrative Agent (as defined in the Master Refinancing Agreement (as defined below)),
BARCLAYS, as a Buyer (as defined in the Master Refinancing Agreement), NOMURA CORPORATE
FUNDING AMERICAS, LLC (“Nomura”), as a Buyer, BARCLAYS CAPITAL INC. (“Barclays
Capital”), as an MSFTA Counterparty (as defined in the Master Refinancing Agreement), NOMURA
SECURITIES INTERNATIONAL, INC. (“Nomura Securities”), as an MSFTA Counterparty, DITECH
FINANCIAL LLC (“Ditech”), REVERSE MORTGAGE SOLUTIONS, INC. (“RMS” and, together with
Ditech, the “Sellers”), RMS REO BRC II, LLC (the “REO Subsidiary” and together with the Sellers, the
“DIP Sellers”), and DITECH HOLDING CORPORATION (“Guarantor”).

                                                     Recitals

                 WHEREAS, reference is made to the Master Refinancing Agreement, dated as of
February 14, 2019 (as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Master Refinancing Agreement”; capitalized terms used and not otherwise defined
herein having the meanings assigned to them in the Master Refinancing Agreement), by and among the
Administrative Agent, the Buyers and MSFTA Counterparties party thereto from time to time, the DIP
Sellers and the Guarantor;

               WHEREAS, the requisite parties to the Master Refinancing Agreement agreed to certain
extensions and other modifications to the Chapter 11 Milestones from time to time prior to the date
hereof; and

                WHEREAS, the DIP Sellers and certain of their Affiliates have requested that certain
Chapter 11 Milestones be further extended and that certain other amendments and modifications be made
to the Master Refinancing Agreement and certain other Program Agreements as set forth herein.

                NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained herein and for other good and valuable consideration, the parties hereto, intending to be legally
bound, hereby agree as follows:

1.       Amendments. Effective as of the Amendment Effective Date (as defined below), the Master
         Refinancing Agreement and other Program Agreements, as applicable, are hereby amended and
         modified as follows:

         (a)      Sections 1 and 2 of the Master DIP Fee Letter are hereby amended by:

                  (i)       deleting each reference to the phrase “(other than any credit or rebate
                            arrangement set forth herein)” contained in Sections 1 and 2 of the Master DIP
                            Fee Letter;

                  (ii)      deleting in their entirety the following defined terms set forth in Section 1 of the
                            Master DIP Fee Letter: “Specified Conditions”, “Subsequent Transaction” and
                            “Subsequent Transaction Fees”;

                  (iii)     replacing the paragraph set forth opposite the caption “Crediting” in Section 2 of
                            the Master DIP Fee Letter with a reference to “None” (it being understood and
                            agreed that, notwithstanding anything to the contrary in the Master DIP Fee



2023342.06-NYCSR07A - MSW
19-10412-jlg      Doc 1073          Filed 08/02/19 Entered 08/02/19 17:51:12                  Main Document
                                                 Pg 18 of 38


                             Letter or any other Program Agreement, none of the fees paid or payable to
                             Administrative Agent, any Buyer or any of their respective affiliates in any
                             capacity pursuant to the Master DIP Fee Letter, the Barclays Fee Letter (as
                             defined in the Master DIP Fee Letter) or any other Program Agreement shall be
                             refundable under any circumstances or subject to reduction by way of setoff,
                             counterclaim or any fee credit or rebate arrangement); and

                  (iv)       amending and restating in its entirety the third sentence of the paragraph set forth
                             opposite the caption “Arranger Fee” in Section 2 of the Master DIP Fee Letter as
                             follows:

                                 “The remaining 50% of each Committed Buyer’s portion of the Arranger Fee
                                 shall be due and payable to such Committed Buyer upon the earliest to occur
                                 of the following (such earliest date, the “Subsequent Payment Date”): (i) any
                                 refinancing, replacement, restructuring, repayment, defeasance or redemption
                                 of any of the facilities under the DIP Warehouse Facility Agreements, (ii) the
                                 occurrence of the Termination Date, (iii) the acceleration or termination of
                                 any of the Secured Obligations and the termination of the commitments
                                 under the Governing Agreements, (iv) the occurrence of any Event of
                                 Default under any of the DIP Warehouse Facility Agreements, and (v) first
                                 day on which any Seller or any of its Affiliates receives any cash proceeds
                                 from any Prepayment Event.”

         (b)      Section C of Article 1 of the Master Refinancing Agreement is hereby amended by
                  adding the following new defined terms in their correct alphabetical order:

                               “Amendment Effective Date” has the meaning assigned to such term in the
                         Omnibus Amendment.

                                 “Bidding Procedures Order” shall mean the Order (I) Approving the Bidding
                         Procedures, (II) Approving Assumption and Assignment Procedures, and (III)
                         Granting Related Relief (ECF No. 456), entered by the Bankruptcy Court on April
                         23, 2019, as may be amended or modified from time to time in accordance with the
                         terms of this Master Refinancing Agreement.

                                  “DIP Payoff Requirements” shall be satisfied at any time of determination, if
                         (a) the Sale Agreement(s) then in effect in compliance with this Master Refinancing
                         Agreement and, after the earlier to occur of entry of the order(s) referred to in Section
                         E of the Chapter 11 Milestones and the Specified Milestone Date, that have been
                         approved by the Sale Order, shall collectively provide (i) for the termination of all the
                         commitments of the Secured Parties under the DIP Warehouse Facility Agreements
                         and (ii) net cash proceeds in an aggregate amount sufficient for, and that such
                         proceeds are to be used for, the payment in full in cash of all obligations of the
                         Guarantor, each DIP Seller, each Depositor, each SAF SPV and their respective
                         Affiliates under each of the DIP Warehouse Facility Agreements and other Program
                         Agreements (including the Obligations), in each case of this clause (a), after giving
                         effect to the closings contemplated by such Sale Agreements in accordance with the
                         respective terms thereof, (b) the Sale Agreements referred to in clause (a) above
                         collectively contemplate, and any order referred to in Section E of the Chapter 11
                         Milestones requires, that the termination of all such commitments and the payment in
                         full in cash of all such obligations shall occur no later than the earlier of (i) the


                                                          2
2023342.06-NYCSR07A - MSW
19-10412-jlg      Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12                Main Document
                                              Pg 19 of 38


                      effective date of an Acceptable Plan confirmed by the Bankruptcy Court and (ii)
                      substantially concurrently with the latest closing date to occur under such Sale
                      Agreements, and (c) each Sale Agreement referred to in clause (a) above
                      contemplates, and any order referred to in Section E of the Chapter 11 Milestones
                      related to such Sale Agreement requires, the satisfaction of the applicable
                      requirements set forth in Article 3 of this Master Refinancing Agreement.

                             “Forward Sale Agreement” shall mean either the Forward Stalking Horse
                      Sale Agreement or the Replacement Sale Agreement then in effect that replaced the
                      Forward Stalking Horse Sale Agreement in accordance with this Master Refinancing
                      Agreement.

                               “Forward Stalking Horse Bidder” has the meaning assigned to such term in
                      the definition of “Forward Stalking Horse Sale Agreement”.

                               “Forward Stalking Horse Sale Agreement” shall mean that certain Asset
                      Purchase Agreement, dated as of June 17, 2019, by and between the Guarantor, as a
                      seller, Ditech, as a seller, and New Residential Investment Corp., a Delaware
                      corporation, as the buyer (the “Forward Stalking Horse Bidder”), collectively with all
                      schedules and exhibits thereto and all other agreements, documents and instruments
                      related thereto and executed and/or delivered in connection therewith, as any of the
                      foregoing may be amended, restated, supplemented or otherwise modified from time
                      to time in accordance with the terms of this Master Refinancing Agreement and the
                      Omnibus Amendment.

                             “Omnibus Amendment” shall mean the Omnibus Amendment to DIP
                      Documents, dated as of August [__], 2019, by and among the Administrative Agent,
                      the Buyers and MSFTA Counterparties party thereto, the DIP Sellers and the
                      Guarantor.

                             “Original Sale Agreements” shall mean, collectively, the Forward Stalking
                      Horse Sale Agreement and the Reverse Stalking Horse Sale Agreement.

                               “Prepayment Event” shall mean any sale, transfer, assignment, conveyance
                      or other disposition (including by way of merger, consolidation or any similar
                      transaction) of any Collateral or any other assets shall be consummated by Guarantor,
                      any DIP Seller, any Depositor, any SAF SPV or any of their respective Subsidiaries
                      (i) pursuant to any Sale Agreement or (ii) that is prohibited by, or would result in a
                      Default or Event of Default under, this Master Refinancing Agreement.

                              “Proposed Stalking Horse Bidders” shall mean (a) with respect to the
                      Forward Stalking Horse Sale Agreement, the Forward Stalking Horse Bidder, and (b)
                      with respect to the Reverse Stalking Horse Sale Agreement, the Reverse Stalking
                      Horse Bidders.

                              “Replacement Sale Agreement” shall mean one or more sale agreements
                      entered into within five (5) days following the termination, rescission or revocation
                      of an Original Sale Agreement, collectively with all schedules and exhibits thereto
                      and all other agreements, documents and instruments related thereto and executed
                      and/or delivered in connection therewith, which Replacement Sale Agreement is an
                      Acceptable Sale Agreement, as such Replacement Sale Agreement may be amended,


                                                      3
2023342.06-NYCSR07A - MSW
19-10412-jlg      Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12                   Main Document
                                              Pg 20 of 38


                      restated, supplemented or otherwise modified from time to time in accordance with
                      the terms of this Master Refinancing Agreement and the Omnibus Amendment.

                             “Reverse Sale Agreement” shall mean either the Reverse Stalking Horse Sale
                      Agreement or the Replacement Sale Agreement then in effect that replaced the
                      Reverse Stalking Horse Sale Agreement in accordance with this Master Refinancing
                      Agreement.

                               “Reverse Stalking Horse Bidders” has the meaning assigned to such term in
                      the definition of “Reverse Stalking Horse Sale Agreement”.

                               “Reverse Stalking Horse Sale Agreement” shall mean that certain Stock and
                      Asset Purchase Agreement, dated as of June 17, 2019, by and between the Guarantor,
                      as a seller, Walter Reverse Acquisition LLC, a Delaware limited liability company,
                      as a seller, RMS, as a seller, Mortgage Assets Management, LLC, a Delaware limited
                      liability company, as the platform buyer, and SHAP 2018-1, LLC, a Delaware
                      limited liability company, as the loan buyer (and together with Mortgage Assets
                      Management, LLC, the “Reverse Stalking Horse Bidders”), collectively with all
                      schedules and exhibits thereto and all other agreements, documents and instruments
                      related thereto and executed and/or delivered in connection therewith, as any of the
                      foregoing may be amended, restated, supplemented or otherwise modified from time
                      to time in accordance with the terms of this Master Refinancing Agreement and the
                      Omnibus Amendment.

                               “Sale Agreement Deposit Proceeds” shall mean any cash deposits or
                      proceeds from any escrow agreement or other security or credit enhancements
                      provided by or on behalf of a purchaser or the purchasers under any Sale Agreement
                      (including any terminated or replaced Sale Agreement) that the Guarantor, any DIP
                      Seller, any other Debtor, any SAF SPV or any of their respective Subsidiaries have
                      received (and have the right to retain pursuant to the terms of the relevant Sale
                      Agreement).

         (c)      Clause (b) of the definition of “Change in Control” set forth in Section C of Article 1 of
                  the Master Refinancing Agreement is hereby amended and restated in its entirety as
                  follows:

                              “(b)          the sale, transfer, or other disposition, directly or indirectly
                      (including by way of merger, consolidation or any similar transaction), of all or
                      substantially all the assets of either or both of the Sellers pursuant to one or more
                      related or unrelated transactions (excluding (i) any such action taken in connection
                      with any securitization transaction or routine sales of mortgage loans or routine sales
                      of mortgage servicing rights and (ii) any such sale, transfer, or other disposition of all
                      or substantially all the assets of either Ditech or RMS (but not both of the Sellers)
                      that complies with the applicable requirements set forth in this Master Refinancing
                      Agreement and the Omnibus Amendment and is not otherwise prohibited by this
                      Master Refinancing Agreement); or”

         (d)      The definitions of “Acceptable Plan”, “Acceptable Sale Agreement”, “Sale Agreement”
                  and “Stated Termination Date” set forth in Section C of Article 1 of the Master
                  Refinancing Agreement are hereby amended and restated in their entirety as follows:



                                                       4
2023342.06-NYCSR07A - MSW
19-10412-jlg      Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12                Main Document
                                              Pg 21 of 38


                               “Acceptable Plan” shall mean a chapter 11 plan of reorganization in the
                      Cases that (a) satisfies the DIP Payoff Requirements and is otherwise consistent with
                      the applicable provisions of this Master Refinancing Agreement and the Omnibus
                      Amendment, (b) contains release, indemnification and exculpatory provisions
                      relating to the Secured Parties that are satisfactory to the Administrative Agent (with
                      the consent of the Required Buyers in their sole discretion), (c) authorizes and
                      implements the sale transactions contemplated under the Sale Agreements, (d) is
                      otherwise in form and substance reasonably satisfactory to the Buyers, and (e)
                      contemplates effectiveness of such plan no later than the Stated Termination Date.

                              “Acceptable Sale Agreement” shall mean any Sale Agreement that satisfies
                      each of the requirements listed below and complies with any other applicable
                      requirements set forth in this Master Refinancing Agreement and the Omnibus
                      Amendment:

                             (a) The agreement shall be in form and substance reasonably satisfactory to
                      Administrative Agent (at the direction of Required Buyers).

                              (b) Without limiting the generality of clause (a) above, the agreement shall
                      not be subject to any diligence or financing conditions and the proposed purchaser(s)
                      shall have obtained all requisite corporate/ organizational approvals, and has
                      obtained, or is reasonably likely to obtain all necessary governmental and third-party
                      consents, within a time frame such that the contemplated sale is capable of being
                      consummated in accordance with the Chapter 11 Milestones prior to the Stated
                      Termination Date.

                               (c) The proposed purchaser(s) is/are capable of consummating the sale in
                      accordance with the Chapter 11 Milestones prior to the Stated Termination Date,
                      after taking into account all relevant legal, regulatory, and business considerations.

                               (d) The proposed purchaser(s) shall have provided such financial and other
                      information demonstrating the proposed purchaser’s or purchasers’ financial
                      wherewithal and business capabilities to fulfill all obligations in connection with the
                      transactions contemplated by the agreement, including, without limitation, any equity
                      or debt financing commitment letters.

                               (e) Prepetition 1L Lenders holding, in the aggregate, at least sixty-six and
                      two thirds percent (66 2/3%) of the outstanding First Lien Term Loan Obligations
                      shall have irrevocably agreed in writing to support such agreement and the
                      transactions contemplated thereby, which approval shall be subject only to terms and
                      conditions that are reasonably satisfactory to the Administrative Agent and the
                      Buyers.

                               (f) The agreement, collectively with the other Sale Agreements then in
                      effect (excluding any Sale Agreement being replaced by such agreement), would
                      satisfy the DIP Payoff Requirements.

                               “Sale Agreements” shall mean, collectively, the Forward Sale Agreement(s)
                      then in effect and the Reverse Sale Agreement then in effect.

                              “Stated Termination Date” shall mean Wednesday, October 9, 2019.


                                                      5
2023342.06-NYCSR07A - MSW
19-10412-jlg      Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12                   Main Document
                                              Pg 22 of 38


         (e)      Article 3 of the Master Refinancing Agreement is hereby amended and restated in its
                  entirety as follows:

                      “ARTICLE 3:         PREPAYMENTS           AND      MANDATORY           COMMITMENT
                      REDUCTIONS.

                      Substantially concurrently with any Prepayment Event pursuant to clause (i) of the
                      definition thereof with respect to the sale, transfer, assignment, conveyance or other
                      disposition pursuant to the Reverse Sale Agreement of all or any portion of the
                      Purchased Assets or any related Collateral under the RMS Repurchase Agreement or
                      DIP HMBS Repurchase Agreement (or any other material assets that are required to
                      be first priority Collateral for any of the foregoing), (i) all of the commitments of the
                      Administrative Agent and the Buyers under the RMS Repurchase Agreement and any
                      DIP HMBS Repurchase Agreement shall be automatically and permanently
                      terminated (and all related Unused Line Fees (as defined in the Master DIP Fee
                      Letter) shall cease to accrue thereon) and (ii) the Guarantor and the Sellers shall pay
                      or cause to be paid an amount equal to the Secured Obligations (including any
                      accrued and unpaid interest and fees with respect thereto) under the RMS Repurchase
                      Agreement, any DIP HMBS Repurchase Agreement and any related Program
                      Agreements.

                      Substantially concurrently with any Prepayment Event pursuant to clause (i) of the
                      definition thereof with respect to the sale, transfer, assignment, conveyance or other
                      disposition pursuant to any Forward Sale Agreement of all or any portion of the
                      Purchased Assets or any related Collateral under the Ditech Repurchase Agreement
                      or any Collateral under any Indenture (or any other material assets that are required
                      to be first priority Collateral for or mortgage servicing rights that relate to any of the
                      foregoing), (i) all of the commitments of the Administrative Agent and the Buyers
                      under the Ditech Repurchase Agreement and the Indentures shall be automatically
                      and permanently terminated (and all related Unused Line Fees (as defined in the
                      Master DIP Fee Letter) shall cease to accrue thereon) and (ii) the Guarantor and the
                      Sellers shall pay or cause to be paid an amount equal to the Secured Obligations
                      (including any accrued and unpaid interest and fees with respect thereto) under the
                      Ditech Repurchase Agreement, the Indentures and related Program Agreements.

                      Substantially concurrently with the receipt of any Sale Agreement Deposit Proceeds,
                      the Guarantor and the Sellers shall pay or cause to be paid an amount equal to the
                      lesser of (i) such Sale Agreement Deposit Proceeds and (ii) the Secured Obligations,
                      which amount shall be applied to the Secured Obligations as directed by the Required
                      Buyers, with a corresponding permanent reduction to the commitments under the
                      relevant Governing Agreement so repaid.

                      The Sellers shall provide written notice of any Prepayment Event or other event that
                      results in a prepayment being required to be made pursuant to this Article 3 as
                      promptly as possible, but in any event no later than three (3) Business Days prior to
                      the date on which any payment or termination of commitments is required to be made
                      in connection therewith pursuant to this Article 3.”

         (f)      Article 4 of the Master Refinancing Agreement is hereby amended by adding the
                  following language at the end of such Article as a new Section 9 thereto:



                                                       6
2023342.06-NYCSR07A - MSW
19-10412-jlg      Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12                Main Document
                                              Pg 23 of 38


                      “9. Obligations Regarding Sale Process. The Guarantor and the DIP Sellers (a) shall,
                      and shall cause their respective Subsidiaries to, (i) diligently prosecute the sale
                      motion referred to in the Chapter 11 Milestones (and any other sale motion seeking
                      approval of an Acceptable Sale Agreement), (ii) use their best efforts to provide
                      written notice to the Buyers at least seven (7) days prior to the termination of any
                      Sale Agreement, and (iii) take all commercially reasonable steps to obtain entry of
                      the order(s) referred to in the applicable Chapter 11 Milestone and to consummate the
                      transactions under the Sale Agreements and (b) shall not, and shall not permit their
                      respective Subsidiaries to, without obtaining the prior written consent of the Required
                      Buyers: (i) withdraw such sale motion (except in connection with the filing of a new
                      sale motion under Section 363 of the Bankruptcy Code seeking approval of an
                      Acceptable Sale Agreement, which motion shall be filed within one Business Day of
                      entering into any such Acceptable Sale Agreement) or (ii) agree to, cause or permit
                      any amendment, restatement, supplement or other modification to, or waiver of, any
                      Sale Agreement, the Bidding Procedures Order, any Acceptable Plan filed with or
                      confirmed by the Bankruptcy Court, or any order (after entry thereof) referred to in
                      Section E of the Chapter 11 Milestones, in any such case, (x) in a manner that is
                      inconsistent with any applicable requirements contained in this Master Refinancing
                      Agreement or the Omnibus Amendment, (y) that could reasonably be expected to
                      materially impair the rights and claims of any of the Secured Parties (as determined
                      by Required Buyers in their sole discretion) in and to the Collateral or (z) that
                      otherwise could reasonably be expected to be adverse in any material respect to the
                      interests of any of the Secured Parties (as determined by Required Buyers in their
                      sole discretion) (it being understood and agreed that any of the foregoing that would
                      have the effect of, or otherwise result in, the DIP Payoff Requirements not being
                      satisfied shall be considered materially adverse). The Guarantor shall also promptly
                      deliver to the Administrative Agent and the Buyers true and correct copies of any
                      amendment, waiver or other modification to the RSA.”

         (g)      Sections 19, 23 and 24 of Article 5 of the Master Refinancing Agreement are hereby
                  amended and restated in their entirety as follows:

                               “19. Chapter 11 Plan Filing and Certain Orders. The filing of any chapter 11
                      plan of reorganization (or a disclosure statement describing a chapter 11 plan of
                      reorganization) in any of the Cases or any motion to approve any Sale Agreement,
                      any plan support agreement or any other asset purchase agreement or similar
                      agreement or the entry of an order approving any of the foregoing, in any such case,
                      that does not either (a) satisfy the requirements set forth in Section E of the Chapter
                      11 Milestones or (b) provide that, at the closing thereof, (i) all the commitments of
                      the Secured Parties under the DIP Warehouse Facility Agreements shall be
                      terminated and (ii) all obligations of the Guarantor, each DIP Seller, each Depositor,
                      each SAF SPV and their respective Affiliates under each of the DIP Warehouse
                      Facility Agreements and other Program Agreements (including the Obligations) shall
                      be paid in full in cash (other than with respect to any other asset purchase agreement
                      or similar agreement relating to a sale or disposition on terms and conditions
                      consented to by the Buyers, subject to any applicable prepayment requirements set
                      forth herein or in any other DIP Warehouse Facility Agreement);

                              23. Sale Agreements. Any event described in clause (a), (b) or (c) below
                      shall occur, unless the relevant Sale Agreement subject to such event is replaced by a
                      Replacement Sale Agreement entered into within five (5) days of such event (and

                                                      7
2023342.06-NYCSR07A - MSW
19-10412-jlg      Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12                   Main Document
                                              Pg 24 of 38


                      which replacement is an Acceptable Sale Agreement that is approved no later than
                      the date specified in Section E of the Chapter 11 Milestones): (a) any Original Sale
                      Agreement or any other Sale Agreement at any time after execution thereof shall be
                      (i) amended in a manner that results in such Sale Agreement no longer complying
                      with any applicable requirements set forth herein and in the other DIP Warehouse
                      Facility Agreements or (ii) withdrawn, rescinded, revoked or terminated (in whole or
                      in part) by any party thereto or otherwise by operation of the terms thereof or any
                      order of the Bankruptcy Court; (b) the Guarantor, any DIP Seller, any Depositor, any
                      SAF SPV, any of their respective Affiliates party to any Sale Agreement or, to the
                      extent such event referred to in this clause (b) continues uncured or unremedied for a
                      period of five (5) days, any other party to any Sale Agreement shall (i) admit in
                      writing or state publicly its intent not to pursue all or a material portion of the
                      transactions contemplated by such Sale Agreement, or (ii) act or fail to act in a
                      manner that materially impairs such party’s ability to perform its obligations under,
                      or otherwise constitutes a breach or default under or an anticipatory repudiation of,
                      such Sale Agreement (to the extent not cured within the applicable grace period); or
                      (c) the Bankruptcy Court denies (in whole or in any material respect) any of the relief
                      sought in any motion seeking approval of a Sale Agreement unless the initial relief
                      requested shall be approved by the Bankruptcy Court pursuant to a Sale Order no
                      later than the date specified in Section E of the Chapter 11 Milestones;

                               24. Sale, Transfer or Disposition of Servicing Rights. Any sale, transfer or
                      other disposition of (i) any mortgage servicing rights with respect to any mortgage
                      loans (including any manufactured housing loans) or rights to reimbursement for
                      advances related thereto or (ii) any other assets of the Guarantor, any DIP Seller, any
                      other Debtor, any Depositor or any SAF SPV and, in the case of this subclause (ii),
                      the sale, transfer or other disposition of such other asset would materially impair the
                      rights and claims of any of the Secured Parties (as determined by Required Buyers in
                      their sole discretion) in and to the Collateral, in any such case of this Section 24,
                      other than any sale, transfer or other disposition (x) of such servicing rights or assets
                      occurring in the ordinary course; provided that the outstanding Repurchase Price or
                      other Secured Obligations (including any accrued and unpaid interest and fees with
                      respect thereto) owed to any of the Secured Parties with respect to such sold
                      mortgage servicing rights or any rights to reimbursement for advances related thereto
                      or, to the extent constituting Collateral, other sold assets shall be repaid no later than
                      substantially concurrently with such sale, transfer or other disposition or (y)
                      consummated pursuant to any Sale Agreement after the later of August 9, 2019 and
                      the first date on which the requirements of Section E of the Chapter 11 Milestones
                      have been fully satisfied, so long as both before and after giving effect thereto: (a) the
                      DIP Payoff Requirements are satisfied (including any payments and commitment
                      reductions required in connection therewith pursuant to Article 3), (b) no uncured
                      Default or Event of Default exists or would result therefrom, and (c) the net cash
                      proceeds received for such assets shall be sufficient to pay, and are applied to pay,
                      the amounts required to be paid pursuant to Article 3;”

         (h)      Section E of Article 8 of the Master Refinancing Agreement is hereby further amended
                  by amending and restating such Section in its entirety as follows:

                      “E. On or before August 15, 2019, the Bankruptcy Court shall have entered an order
                      (or two or more orders shall have been entered by the Bankruptcy Court substantially
                      concurrently with each other): (1) confirming an Acceptable Plan, and (2) approving

                                                       8
2023342.06-NYCSR07A - MSW
19-10412-jlg      Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12                Main Document
                                              Pg 25 of 38


                      the Sale Agreements (which Sale Agreements so approved comply with the
                      applicable requirements set forth in this Master Refinancing Agreement and the
                      Omnibus Amendment and satisfy the DIP Payoff Requirements), and authorizing the
                      applicable Debtors to consummate the transactions contemplated thereby, which
                      order(s) (i) shall be (x) in form and substance satisfactory to the Required Buyers, to
                      the extent relating to the any DIP Warehouse Facility Agreement, the DIP Payoff
                      Requirements, any other applicable requirements set forth in this Master Refinancing
                      Agreement or the Omnibus Amendment with respect to the Acceptable Plan or any
                      Sale Agreement approved by such order(s), and releases and other exculpatory
                      provisions for the Secured Parties and (y) otherwise in form and substance
                      reasonably satisfactory to the Required Buyers, and (ii) shall not have been (x)
                      vacated, reversed, or stayed, or (y) amended or modified except as otherwise agreed
                      to in writing by the Required Buyers; provided, however, that, in the event that the
                      Debtors resolicit acceptances of an Acceptable Plan with respect to any class of
                      creditors in accordance with Section 1125 of the Bankruptcy Code on or prior to
                      August 15, 2019, then such August 15, 2019 deadline shall be immediately and
                      automatically extended to September 16, 2019 without any further action from any
                      party (such deadline, as may be extended pursuant to this proviso, the “Specified
                      Milestone Date”). Any such order(s) approving the matters referred to in clause (2)
                      above is referred to herein as the “Sale Order”).”

         (i)      Article 10 of the Master Refinancing Agreement is hereby amended and restated in its
                  entirety as follows:

                      “ARTICLE 10: CONFLICTS. Notwithstanding anything in the DIP Warehouse
                      Facility Agreements to the contrary, in the event of any conflict between the terms of
                      a DIP Warehouse Facility Agreement and the other related Program Agreements, the
                      documents shall control in the following order of priority: first, the terms of the
                      Omnibus Amendment shall prevail, second, the other terms of this Master
                      Refinancing Agreement shall prevail, third, the terms of the related Pricing Side
                      Letter shall prevail, fourth, the terms of the Administration Agreement shall prevail,
                      fifth, the terms of the relevant Governing Agreement shall prevail, and sixth, the
                      terms of the other related Program Agreements shall prevail.”

         (j)      The definition of “Maximum Available Funding” set forth in Section 1.1(b) of the
                  Administration Agreement is hereby amended and restated in its entirety as follows:

                              “Maximum Available Funding” shall mean, (a) with respect to the Ditech
                      Repurchase Agreement, the “Maximum Committed Purchase Price” as defined
                      therein, (b) with respect to the RMS Repurchase Agreement, the “Maximum
                      Aggregate Purchase Price” as defined therein and (c) with respect to each Indenture,
                      the “Maximum VFN Principal Balance” as defined in such Indenture.

         (k)      Section 2 of the Barclays Fee Letter (as defined in the Master DIP Fee Letter) is hereby
                  amended by replacing clauses (i) through (iv) in the paragraph set forth opposite the
                  caption “Structuring Fee” in Section 2 of the Barclays Fee Letter with the following
                  language:

                      “the Subsequent Payment Date (as defined in that certain Master DIP Fee Letter,
                      dated February 14, 2019, among Barclays, as administrative agent, Barclays and the
                      other entities party thereto as buyers, and the Sellers, and acknowledged by the


                                                      9
2023342.06-NYCSR07A - MSW
19-10412-jlg      Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12                Main Document
                                              Pg 26 of 38


                      Guarantor, as in effect on the Amendment Effective Date).”

2.       Amendment Fees. Subject to the entry of the Amendment Approval Order (as defined below)
         and the occurrence of the Amendment Effective Date (as defined below), each of the Sellers, on a
         joint and several basis, agrees to pay, or cause to be paid, to the Buyers amendment fees in an
         aggregate amount equal to 0.20% of the amount of the Maximum Available Funding (as of the
         Amendment Effective Date) for each of the Governing Agreements, all of which shall be fully
         earned and, except as otherwise expressly provided in this Section 2, non-refundable on the
         Amendment Effective Date (collectively, the “Amendment Fees”), and which shall be due and
         payable as follows:

         (a)      Amendment Fees in an amount equal to 0.125% of the amount of the Maximum
                  Available Funding (as of the Amendment Effective Date) for each of the Governing
                  Agreements shall be due and payable on the Amendment Effective Date; and

         (b)      Amendment Fees in an amount equal to 0.075% of the amount of the Maximum
                  Available Funding (as of 5:00 p.m. (New York City time) on September 3, 2019) for each
                  of the Governing Agreements shall be due and payable on September 9, 2019;

         provided that, notwithstanding anything to the contrary herein, to the extent not paid prior to such
         time, all of the Amendment Fees shall be due and payable automatically (and without any further
         notice or other action required by Administrative Agent or any other Secured Party) upon the
         acceleration of any of the Secured Obligations or the termination of any commitments of the
         Buyers under any of the Governing Agreements to make Fundings thereunder, in any such case,
         as a result of an exercise of remedies pursuant to Article 6 of the Master Refinancing Agreement
         (any such acceleration or termination referred to in this proviso, an “Acceleration Event”). Any
         failure to pay any portion of the Amendment Fees at the time such portion is due and payable
         pursuant to this Section 2 shall constitute an Event of Default under the Master Refinancing
         Agreement. The Amendment Fees (and any rebate thereof pursuant to this Section 2) shall be
         allocated as follows: (i) Barclays shall receive the Barclays Pro Rata Portion of the Amendment
         Fees for each of the Governing Agreements, and (ii) Nomura shall receive the Nomura Pro Rata
         Portion of the Amendment Fees for each of the Governing Agreements. If the Specified Rebate
         Conditions (as defined below) have been satisfied prior to 5:00 p.m. (New York City time) on
         September 3, 2019 and the Amendment Fees set forth in clause (a) above have been paid in full in
         cash, then the Sellers shall be rebated Amendment Fees in an aggregate amount equal to (x)
         0.20% of the amount of the Maximum Available Funding (as of the Amendment Effective Date)
         for each of the Governing Agreements minus (y) the aggregate amount of Amendment Fees
         required to be paid pursuant to clause (a) above. If the Specified Rebate Conditions have been
         satisfied after the time referred to in the immediately preceding sentence but prior to 5:00 p.m.
         (New York City time) on October 9, 2019 and the Amendment Fees set forth in clauses (a) and
         (b) above have been paid in full in cash, then the Sellers shall be rebated Amendment Fees in an
         aggregate amount equal to (x) 0.20% of the amount of the Maximum Available Funding (as of
         the Amendment Effective Date) for each of the Governing Agreements minus (y) the aggregate
         amount of Amendment Fees required to be paid pursuant to clauses (a) and (b) above. Any rebate
         of Amendment Fees pursuant to this Section 2 shall only apply to the portion of Amendment Fees
         earned as of the Amendment Effective Date but not yet required to be paid at the time of such
         rebate (and to the extent such portion of the Amendment Fees has not yet been paid in cash at
         such time, such portion of the Amendment Fees shall be discharged by such rebate on a cashless
         basis). “Specified Rebate Conditions” shall mean, as of any time of determination, (a) an
         Acceleration Event has not occurred, (b) all the commitments of the Secured Parties under the
         DIP Warehouse Facility Agreements have been terminated prior to such time and (c) all


                                                     10
2023342.06-NYCSR07A - MSW
19-10412-jlg       Doc 1073        Filed 08/02/19 Entered 08/02/19 17:51:12                 Main Document
                                                Pg 27 of 38


         obligations (other than any obligation to pay any Amendment Fees that are not yet due and
         payable in accordance with this Section 2) of the Guarantor, each DIP Seller, each Depositor,
         each SAF SPV and their respective Affiliates under each of the DIP Warehouse Facility
         Agreements and other Program Agreements (including the Obligations) have been paid in full in
         cash prior to such time.

3.       Conditions Precedent to Effectiveness.

         (a)      This Amendment shall become effective on the first day (the “Amendment Effective
                  Date”) on which each of the following conditions have been satisfied (or waived by the
                  Administrative Agent at the direction of the Required Buyers) in accordance with the
                  terms hereof (and capitalized terms used in this Section 3(a) shall be deemed to have the
                  respective meanings that would be assigned to them after giving effect to the
                  amendments and modifications set forth in Section 1 hereof):

                  (i)       the Administrative Agent shall have received counterparts of this Amendment
                            duly executed and delivered by each of the Administrative Agent, the Buyers, the
                            MSFTA Counterparties, the DIP Sellers, and the Guarantor;

                  (ii)      the Sellers shall have paid to the Buyers the portion of Amendment Fees due and
                            payable on or prior to the Amendment Effective Date pursuant to Section 2, it
                            being understood that (x) once paid, any amounts payable hereunder or any part
                            thereof payable hereunder shall not be refundable under any circumstances and
                            (y) all amounts payable hereunder shall be paid in immediately available funds
                            and shall not be subject to reduction by way of setoff or counterclaim;

                  (iii)     the Administrative Agent, the Buyers and the MSFTA Counterparties shall have
                            received payment for all fees, costs and expenses of the Administrative Agent,
                            the Buyers and the MSFTA Counterparties incurred in connection with the
                            negotiation, preparation and administration of this Amendment and the other
                            Program Agreements or otherwise in connection with matters related to any of
                            the Cases, including all reasonable legal fees and expenses, in each case, then due
                            and payable by any Seller or any Affiliate thereof pursuant to Article 7 of the
                            Master Refinancing Agreement or any other provision of any Program
                            Agreement (in the case of costs and expenses, to the extent invoiced at least one
                            (1) Business Day prior to the Amendment Effective Date (except as otherwise
                            reasonably agreed by the Sellers));

                  (iv)      immediately after giving effect to this Amendment, no uncured Event of Default
                            or uncured Default under any DIP Warehouse Facility Agreement shall exist or
                            would result from the effectiveness of this Amendment;

                  (v)       the representations and warranties set forth in Section 4 of this Amendment shall
                            be true and correct in all material respects on and as of the Amendment Effective
                            Date; provided that, to the extent that any such representation or warranty
                            specifically refers to an earlier date, it shall be true and correct in all material
                            respects as of such earlier date; provided, further, that any representation or
                            warranty that is qualified as to “materiality”, “Material Adverse Effect” or
                            similar language shall be true and correct (after giving effect to any qualification
                            therein) in all respects on such respective dates;



                                                        11
2023342.06-NYCSR07A - MSW
19-10412-jlg       Doc 1073        Filed 08/02/19 Entered 08/02/19 17:51:12                  Main Document
                                                Pg 28 of 38


                  (vi)      (A) Prepetition 1L Lenders holding, in the aggregate, at least sixty-six and two
                            thirds percent (66 2/3%) of the outstanding First Lien Term Loan Obligations
                            shall have irrevocably agreed in writing, on terms and conditions that are
                            reasonably satisfactory to the Administrative Agent and the Buyers: (x) to
                            support the Sale Agreements in effect on the Amendment Effective Date in
                            satisfaction of the conditions set forth in Section 3(a)(vii) and the transactions
                            contemplated thereby and (y) to elect to pursue a Sale Transaction (as defined in
                            the RSA) in accordance with the RSA, and (B) each of the Sale Agreements in
                            effect on the Amendment Effective Date in satisfaction of the conditions set forth
                            in Section 3(a)(vii) below and the agreements of the Prepetition 1L Lenders
                            referred to in subclause (A) above, in each case, shall be in full force and effect
                            and shall not have been (x) revoked, terminated or withdrawn, or (y) amended or
                            modified in a manner that is adverse to the interests of the Administrative Agent
                            and the Buyers;

                  (vii)     the Bankruptcy Court shall have entered one or more orders (in form and
                            substance reasonably acceptable to the Required Buyers (it being acknowledged
                            that the relevant orders entered on July 2, 2019, as in effect on such date, are
                            reasonably acceptable to the Required Buyers)) approving the following with
                            respect to each Original Sale Agreement: (A) the designation of the Proposed
                            Stalking Horse Bidder(s) for such Original Sale Agreement as Stalking Horse
                            Bidder(s) (as defined in the Bidding Procedures Order), and (B) the relevant
                            Debtors providing the Proposed Stalking Horse Bidder(s) for such Original Sale
                            Agreement with the protections set forth in such Original Sale Agreement, and
                            each such order shall be in full force and effect and shall not have been (x)
                            vacated, reversed, or stayed, or (y) amended or modified except as otherwise
                            agreed to in writing by the Required Buyers;

                  (viii)    the Bankruptcy Court shall have entered an order (in form and substance
                            reasonably acceptable to the Required Buyers), approving (x) the amendments
                            and modifications set forth in Section 1 hereof and (y) the Amendment Fees and
                            related payment terms set forth in Section 2 hereof (such order, the “Amendment
                            Approval Order”), which Amendment Approval Order (A) shall provide, among
                            other things, that the Sellers’ obligations in respect of the Amendment Fees shall
                            constitute additional “DIP Obligations” (as defined in the Final DIP Order) and
                            that the Administrative Agent and the Buyers shall be entitled to the same
                            benefits, protections, rights and remedies in respect thereof as provided in the
                            Final DIP Order with respect to the other DIP Obligations, whether or not the
                            transactions contemplated by this Amendment are consummated, and (B) shall be
                            in full force and effect and shall not have been (x) vacated, reversed, or stayed, or
                            (y) amended or modified except as otherwise agreed to in writing by the
                            Required Buyers;

                  (ix)      none of the Administrative Agent and Buyers shall have discovered or otherwise
                            become aware of any information not previously disclosed to them that they
                            believe to be inconsistent in a material and adverse manner with their
                            understanding, based on the information provided to them prior to August 1,
                            2019, of the business, assets, liabilities, operations, financial conditions and
                            operating results of the Guarantor and its subsidiaries or each DIP Seller and
                            their respective subsidiaries, in each case, taken as a whole;



                                                        12
2023342.06-NYCSR07A - MSW
19-10412-jlg      Doc 1073         Filed 08/02/19 Entered 08/02/19 17:51:12                 Main Document
                                                Pg 29 of 38


                  (x)       the Administrative Agent shall have received indenture supplements to the SAF
                            Agency Indenture and the SAF PLS Indenture, each in form and substance
                            reasonably satisfactory to the Administrative Agent and duly executed and
                            delivered by the Depositors, SAF SPVs, SAF Agency Noteholders, SA FPLS
                            Noteholders and the other Persons required to be party thereto;

                  (xi)      the Guarantor shall have delivered to the Buyers true and correct copies of the
                            RSA and all amendments thereto entered into on or prior to the Amendment
                            Effective Date; and

                  (xii)     the Administrative Agent on behalf of the Buyers shall have received such other
                            documents as the Administrative Agent or counsel to the Administrative Agent
                            may reasonably request, each of which shall be satisfactory to the Administrative
                            Agent in form and substance.

         (b)      Third Party Beneficiary. The parties hereto acknowledge and agree that Wells Fargo,
                  as SAF Agency Indenture Trustee and SAF PLS Indenture Trustee under Indentures,
                  shall each be a third party beneficiary of this Section 3.

4.       Representations and Warranties. Each of Guarantor, DIP Sellers, Depositors and SAF SPVs
         (collectively, the “Ditech Parties”) hereby represents and warrants that:

         (a)      such party has all necessary corporate or other power, authority and legal right to execute,
                  deliver and perform its obligations under this Amendment;

         (b)      the execution, delivery and performance by such party of this Amendment have been
                  duly authorized by all necessary corporate or other organizational action;

         (c)      the execution, delivery and performance by such party of this Amendment do not and
                  will not (i) conflict with any term or provision of the formation documents, by-laws or
                  other organizational documents of such party or any law, rule, regulation, order,
                  judgment, writ, injunction or decree applicable to such party of any court, regulatory
                  body, administrative agency or governmental body having jurisdiction over such party,
                  (ii) result in any violation of any such mortgage, instrument, agreement or obligation to
                  which such party is a party, or (iii) require any consent, approval, authorization or order
                  of, registration or filing with, or notice to any Governmental Authority or court under
                  applicable law;

         (d)      this Amendment (i) has been duly executed and delivered by such party and (ii) is valid,
                  binding and enforceable against such party in accordance with its terms except as such
                  enforcement may be affected by bankruptcy, by other insolvency laws, or by general
                  principles of equity; and

         (e)      immediately after giving effect to this Amendment, (i) no uncured Event of Default or
                  uncured Default under any DIP Warehouse Facility Agreement shall exist or would result
                  from the effectiveness of this Amendment, and (ii) the representations and warranties of
                  each Ditech Party set forth in the DIP Warehouse Facility Agreements are true and
                  correct in all material respects; provided that, to the extent that any such representation or
                  warranty specifically refers to an earlier date, it shall be true and correct in all material
                  respects as of such earlier date; provided, further, that any representation or warranty that
                  is qualified as to “materiality”, “Material Adverse Effect” or similar language shall be


                                                       13
2023342.06-NYCSR07A - MSW
19-10412-jlg      Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12                Main Document
                                              Pg 30 of 38


                  true and correct (after giving effect to any qualification therein) in all respects on such
                  respective dates.

5.       Reaffirmation; Reference to and Effect on the Master Refinancing Agreement and the other
         Program Agreements.

         (a)      Each Ditech Party hereby consents to the amendment of the Master Refinancing
                  Agreement and other Program Agreements, as applicable, effected hereby and confirms
                  and agrees that, notwithstanding the effectiveness of all or this Amendment, each
                  Program Agreement to which such Ditech Party is a party is, and the obligations of such
                  Ditech Party contained therein are, and shall continue to be, in full force and effect and
                  are hereby ratified and confirmed in all respects, in each case as amended by this
                  Amendment. For greater certainty and without limiting the foregoing, each Ditech Party
                  hereby confirms that the existing security interests and/or guarantees granted by such
                  Ditech Party in favor of the Secured Parties, as applicable, pursuant to the Program
                  Agreements in the Collateral described therein shall continue to secure the DIP
                  Obligations (as defined in the Final DIP Order) or relevant portion thereof.

         (b)      Except to the extent expressly set forth in this Amendment, the execution, delivery and
                  performance of this Amendment shall not constitute a waiver of any provision of, or
                  operate as a waiver of any right, power or remedy of the Administrative Agent, any
                  Buyer, any MSFTA Counterparty or any other Secured Party under, the Master
                  Refinancing Agreement or any of the other Program Agreements. The Secured Parties
                  expressly reserve all of their rights, powers and remedies under the Program Agreements,
                  under applicable law or otherwise.

         (c)      On and after the Amendment Effective Date, (i) each reference in the Master Refinancing
                  Agreement, the Master DIP Fee Letter or any other applicable Program Agreement to
                  “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
                  the Master Refinancing Agreement, the Master DIP Fee Letter or such other applicable
                  Program Agreement, as the case may be, shall mean and be a reference to the Master
                  Refinancing Agreement, the Master DIP Fee Letter or such other applicable Program
                  Agreement, as the case may be, as amended by this Amendment; (ii) each reference in
                  the other Program Agreements to the “Master Refinancing Agreement”, “thereunder”,
                  “thereof” or words of like import referring to the Master Refinancing Agreement shall
                  mean and be a reference to the Master Refinancing Agreement as amended by this
                  Amendment; and (iii) each reference in the other Program Agreements to any specific
                  Program Agreement amended or modified hereby shall mean and be a reference to that
                  specific Program Agreement as amended by this Amendment.

6.       Amendment, Modification and Waiver. Neither this Amendment nor any term hereof may be
         changed, waived, discharged or terminated orally, but only by an instrument in writing signed by
         the Sellers, the Administrative Agent and Required Buyers.

7.       Buyers and MSFTA Counterparties May Act Through Administrative Agent. Each Buyer
         and MSFTA Counterparty has designated the Administrative Agent for the purpose of performing
         any action hereunder. The exculpatory and liability-limiting provisions contained in the
         Administration Agreement with respect to the Administrative Agent shall also apply in all
         respects to the Administrative Agent hereunder and under the other DIP Warehouse Facility
         Agreements as amended and modified hereby.



                                                     14
2023342.06-NYCSR07A - MSW
19-10412-jlg      Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12                 Main Document
                                              Pg 31 of 38


8.       Binding Effect; Entire Agreement. This Amendment and the other DIP Warehouse Facility
         Agreements (as amended and modified hereby) represent the entire agreement between the parties
         hereto with respect to the subject matter contained herein and therein. This Amendment
         supersedes all prior agreements and understandings, oral or written, with respect to the subject
         matter hereof. This Amendment shall be binding and inure to the benefit of the parties hereto and
         their respective successors and permitted assigns. This Amendment shall not constitute a
         novation of any amount owing under any of the Program Agreement, and all amounts owing in
         respect of principal, interest, fees and other amounts pursuant to any Program Agreement shall, to
         the extent not paid on or prior to the Amendment Effective Date, continue to be owing under such
         Program Agreement until paid in accordance therewith.

9.       Severability. Each provision and agreement herein shall be treated as separate and independent
         from any other provision or agreement herein. If any provision of this Amendment is held to be
         illegal, invalid or unenforceable, (a) the legality, validity and enforceability of the remaining
         provisions of this Amendment shall not be affected or impaired thereby and (b) the parties shall
         endeavor in good faith negotiations to replace the illegal, invalid or unenforceable provisions with
         valid provisions the economic effect of which comes as close as possible to that of the illegal,
         invalid or unenforceable provisions. The invalidity of a provision in a particular jurisdiction shall
         not invalidate or render unenforceable such provision in any other jurisdiction.

10.      Counterparts. This Amendment may be executed by each of the parties hereto on any number
         of separate counterparts, each of which shall be an original and all of which taken together shall
         constitute one and the same instrument. Delivery of an executed counterpart of a signature page
         of this Amendment in Portable Document Format (PDF) or by facsimile shall be effective as
         delivery of a manually executed original counterpart of this Amendment.

11.      General Interpretive Principles. Section O of Article 11 of the Master Refinancing Agreement
         is hereby incorporated by reference in, and shall apply to, this Amendment, mutatis mutandis.

12.      GOVERNING LAW; WAIVER OF JURY TRIAL; JURISDICTION. SECTIONS K, L
         AND M OF ARTICLE 11 OF THE MASTER REFINANCING AGREEMENT ARE
         HEREBY INCORPORATED BY REFERENCE IN, AND SHALL APPLY TO, THIS
         AMENDMENT, MUTATIS MUTANDIS.

13.      Program Agreement. On and after the Amendment Effective Date, (a) this Amendment shall
         constitute a “DIP Warehouse Facility Agreement” for all purposes of the Master Refinancing
         Agreement and the other Program Agreements, and (b) all references to “Program Agreements”
         and “Program Documents” herein and in each Repurchase Agreement shall be deemed to include
         this Amendment (in addition to the other DIP Warehouse Facility Agreements (as amended or
         otherwise modified hereby) referred to in Section B of Article 1 of the Master Refinancing
         Agreement).

                                          [Signature Pages Follow]




                                                     15
2023342.06-NYCSR07A - MSW
19-10412-jlg   Doc 1073     Filed 08/02/19 Entered 08/02/19 17:51:12            Main Document
                                         Pg 32 of 38


         IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly executed as
of the date first above written.

                                             BARCLAYS BANK PLC,
                                             as Administrative Agent


                                             By
                                                  Name:
                                                  Title:



                                             BARCLAYS BANK PLC,
                                             as a Buyer and a Committed Buyer



                                             By
                                                  Name:
                                                  Title:



                                             BARCLAYS CAPITAL INC.,
                                             as an MSFTA Counterparty



                                             By
                                                  Name:
                                                  Title:




                       Signature Page to Omnibus Amendment to DIP Documents
19-10412-jlg   Doc 1073   Filed 08/02/19 Entered 08/02/19 17:51:12          Main Document
                                       Pg 33 of 38


                                           NOMURA CORPORATE FUNDING AMERICAS,
                                           LLC, as a Buyer and a Committed Buyer



                                           By
                                                Name:
                                                Title:



                                           NOMURA SECURITIES INTERNATIONAL, INC., as
                                           an MSFTA Counterparty



                                           By
                                                Name:
                                                Title:




                     Signature Page to Omnibus Amendment to DIP Documents
19-10412-jlg   Doc 1073   Filed 08/02/19 Entered 08/02/19 17:51:12          Main Document
                                       Pg 34 of 38


                                           DITECH FINANCIAL LLC,
                                           as a DIP Seller


                                           By
                                                Name:
                                                Title:



                                           REVERSE MORTGAGE SOLUTIONS, INC.,
                                           as a DIP Seller



                                           By
                                                Name:
                                                Title:




                                           RMS REO BRC II, LLC, as a DIP Seller



                                           By
                                                Name:
                                                Title:



                                           DITECH HOLDING CORPORATION,
                                           as Guarantor



                                           By
                                                Name:
                                                Title:




                     Signature Page to Omnibus Amendment to DIP Documents
19-10412-jlg         Doc 1073   Filed 08/02/19 Entered 08/02/19 17:51:12   Main Document
                                             Pg 35 of 38


                                            Exhibit 2

                                         Proposed Order




WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12                      Main Document
                                                 Pg 36 of 38


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :       Related Docket No. [_]
---------------------------------------------------------------X

              ORDER (I) AUTHORIZING DEBTORS TO ENTER INTO
         AN AMENDMENT TO POSTPETITION FINANCING ARRANGEMENT
    AND PAYMENT OF FEES THEREUNDER AND (II) GRANTING RELATED RELIEF

                    Upon the motion (the “Motion”)2 of Ditech Holding Corporation and its debtor

affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), for entry of an order (a) authorizing the Debtors’ entry into the

DIP Amendment to the DIP Facilities and payment of the DIP Amendment Fee thereunder and

(b) granting related relief, all as more fully set forth in the Motion; and the Court having

jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157

and 1334, and the Amended Standing Order of Reference M-431, dated January 31, 2012

(Preska, C.J.); and consideration of the Motion and the requested relief being a core proceeding

pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to 28 U.S.C.

§§ 1408 and 1409; and due and proper notice of the Motion having been provided to the Notice


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
     Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
     Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
     Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management
     Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC
     (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia
     Drive, Suite 100, Fort Washington, Pennsylvania 19034.
2
    Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
    in the Motion.




WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12          Main Document
                                                 Pg 37 of 38


Parties in accordance with the Case Management Order; and such notice having been adequate

and appropriate under the circumstances, and it appearing that no other or further notice need be

provided; and the Court having reviewed the Motion; and the Court having held a hearing on the

Motion to consider the relief requested in the Motion on August 7, 2019 (the “Hearing”); and

upon the Lewis Declaration, filed contemporaneously with the Motion, and the record of the

Hearing; and the Court having determined that the legal and factual bases set forth in the Motion

establish just cause for the relief granted herein; and it appearing that the relief requested in the

Motion is in the best interests of the Debtors, their estates, creditors, and all parties in interest;

and upon all of the proceedings had before the Court and after due deliberation and sufficient

cause appearing therefor,

                    IT IS HEREBY ORDERED THAT

                    1.        The Motion is granted to the extent set forth herein.

                    2.        The Debtors are authorized to enter into and perform their obligations

under the DIP Amendment.

                    3.        The Debtors are authorized to pay the DIP Amendment Fee in accordance

with the DIP Amendment.

                    4.        The requirements of Bankruptcy Rule 6004(h) are waived, and this Order

shall be immediately effective and enforceable upon its entry.

                    5.        The Debtors are authorized to take all action necessary to effectuate the

relief granted in this Order.




                                                        2
WEIL:\97142246\1\41703.0010
19-10412-jlg         Doc 1073       Filed 08/02/19 Entered 08/02/19 17:51:12             Main Document
                                                 Pg 38 of 38


                    6.        The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.



Dated:                                , 2019
          New York, New York

                                                     THE HONORABLE JAMES L. GARRITY, JR.
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                        3
WEIL:\97142246\1\41703.0010
